DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 29-36, 39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0212763 (hereinafter “Bhatnagar”), in view of United States Patent Application Publication No. US 2012/0036698 (hereinafter “Guertin”), and further in view of United States Patent Application Publication No. US 2010/0275337 (hereinafter “Bhatnagar-337”).Regarding claims 21, 29-35, 39 and 42 	Bhatnagar teaches a helmet shell having excellent ballistic resistant properties comprising fibrous material in a resin matrix (abstract), which corresponds to a ballistic resistant composite panel.  Bhatnagar teaches the helmet shell comprises: a first plurality of fibrous layers (a first fibrous material comprising one or more first fibrous plies, each of the first fibrous plies comprising fibers) comprising a network of high tenacity fibers in a first resin matrix, the high tenacity fibers comprising polyolefin fibers; 3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2). 	Bhatnagar and Guertin are analogous inventions in the field of composite ballistic resistant articles.  It would have been obvious to one skilled in the art at the time of the invention to modify the second fibrous layer (interior layer of the helmet shell) of Bhatnagar with the foam padding from Guertin to yield a helmet with an improvement to impact attenuation for the wearer. 	The combination of Bhatnagar and Guertin corresponds to the claimed feature requiring: (1) the first fibrous material, second fibrous material and non-fibrous sheet material to be bonded together and form a consolidated, unitary composite article; and 2, about 169.5 to about 2203.5 g/m2, or about 33.9 to about 3051 g/m2 (Id.), which overlap the claimed range in claim 39.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make each of the first plurality of fibrous layers and the second plurality of fibrous layers of Bhatnagar with the areal densities of Bhatnagar-337 to yield a helmet shell with an overall weight that is within an acceptable range for the comfort and protection of the wearer. 	The combination of Bhatnagar, Guertin, and Bhatnagar-337 yields a first fibrous material (0.0339 to 3.051 kg/m2), second fibrous material (0.0339 to 3.051 kg/m2), and the non-fibrous sheet material (0.976 to 1.059 kg/m2) having a total combined areal 2 to about 7.161 kg/m2 which overlaps the claimed range.Regarding claim 36 	In addition, Bhatnagar teaches the fibers are in a non-woven fabric constituted of a network of unidirectionally oriented fibers (paragraph [0039]), which corresponds to the structure of the first plurality of fibrous layers (first fibrous material) being a non-woven fabric comprising a plurality of unidirectionally oriented fibers, and the second plurality of fibrous layers (second fibrous material) being a non-woven fabric comprising a plurality of unidirectionally oriented fibers.Regarding claim 41 	In addition, Bhatnagar teaches the helmet is prepared by introducing a first fabric layer into a mold, then introducing a second fabric layer into the mold, and then, if desired, introducing a third fabric into the mold, where the order of introduction can vary depending on which prepregs are desired to be in the outer layers, the middle layers, and the inner layers of the helmet shell (paragraphs [0053], [0063], and [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art to determine an appropriate configuration of at least the first plurality of fibrous layers and the second plurality of fibrous layers based on the desired characteristics of the article, which renders obvious the limitation requiring the first fibrous material being positioned as an outermost, strike-face section of the article that a projectile will strike first before .
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar, Guertin, and Bhatnagar-337 as applied to claim 21 above, and further in view of United States Patent Application Publication No. US 2012/0118135 (hereinafter “Warren”).Regarding claim 37 	The limitation for claim 21 have been set forth above.  In addition, as previously noted, Bhatnagar teaches the second plurality of fibrous layers (second fibrous material) comprises aramid fibers.  	However, Bhatnagar does not explicitly teach the first plurality of fibrous layers (first fibrous material) comprises ultra-high molecular weight polyethylene fibers. 	Warren teaches a ballistic panel made of multiple layers of fabric in an inner core made of substantially rigid material and outer surfaces (abstract).  Warren teaches the ballistic panels 22 may be constructed with ultra-high molecular weight polyethylene (UHMWPE) material. UHMWPE is a preferred ballistic material due to a high strength-to-weight ratio, which is 10 to 100 times higher than that of steel and 40% higher than Aramid. UHMWPE is also known as high-modulus polyethylene (HMPE) or high-performance polyethylene (HPE) and is a subset of thermoplastic polyethylene. The load transfer effect of UHMWPE results in a very tough material, with the highest impact strength of any thermoplastic presently made. UHMWPE is highly resistant to corrosive chemicals, with exception of oxidizing acids, has extremely low moisture absorption, Regarding claim 40	The limitation for claim 21 have been set forth above.  In addition, Bhatnagar does not explicitly teach the composite is within a nylon cover. 	Warren teaches a ballistic panel made of multiple layers of fabric in an inner core made of substantially rigid material and outer surfaces (abstract).  Warren teaches the ballistic panel 22 includes a ballistic fabric 26 which surrounds the core 24, and is made from nylon materials (paragraph [0030] and Figure 2B).  The ballistic fabric 26 corresponds to the claimed nylon cover.  Warren teaches ballistic fabric 26 layers allow the ballistic round to penetrate or pass into the interior of ballistic visor 20 (made up of ballistic panels 22) so as to strike the interior core 24. Once the ballistic round strikes 24, the surrounding layers of ballistic fabric 26 then ‘catch’ the ballistic round, or its remnants, and prevent the ballistic round, or its remnants, from exiting the ballistic visor 20. Accordingly, the multiple, surrounding layers of ballistic material 26 that allow ballistic rounds to enter but not exit the ballistic visor 20 are important; if impacting ballistic rounds were not contained within the ballistic visor 20, there would be a significant risk that ballistic rounds could hit the ballistic visor 20 (striking the core 24) and deflect/ricochet off and damage nearby things (paragraph [0032] and Figure 2A).	Bhatnagar and Warren are analogous inventions in the field of ballistic panels made from fibrous layers.  It would have been obvious to one skilled in the art at the time of the invention to modify the ballistic resistant panel of Bhatnagar with the ballistic fabric 26 cover of Warren to catch ballistic rounds after impact and prevent damage by such ballistic rounds ricocheting off the ballistic panel of Bhatnagar.
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar, in view of Guertin, in view of Bhatnagar-337, and further in view of Warren.Regarding claims 43 and 44 	Bhatnagar teaches a molded helmet shell having excellent ballistic resistant properties comprising fibrous material in a resin matrix (abstract and paragraph [0007]), which corresponds to a ballistic resistant composite panel.  Bhatnagar teaches the helmet shell comprises: a first plurality of fibrous layers (a first fibrous material comprising one or more first fibrous plies, each of the first fibrous plies comprising fibers) comprising a network of high tenacity fibers in a first resin matrix, the high 3 (paragraph [0035]).  Guertin also teaches a thickness of the polyurethane foam of the secondary impact layer is 1 inch (paragraph [0047]), which corresponds to an areal density for the rigid closed cell foam ranging from 0.2 to 0.217 lbs/ft2 (0.976 to 1.059 kg/m2). 	Bhatnagar and Guertin are analogous inventions in the field of composite ballistic 2, about 169.5 to about 2203.5 g/m2, or about 33.9 to about 3051 g/m2 (Id.), which overlap the claimed range.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make each of the first plurality of fibrous layers and the second plurality of fibrous layers of Bhatnagar with the areal densities of Bhatnagar-337 to yield a helmet shell with an 2), second fibrous material (0.0339 to 3.051 kg/m2), and the sheet of closed-cell foam (0.976 to 1.059 kg/m2) having a total combined areal density of from about 1.0438 kg/m2 to about 7.161 kg/m2 which overlaps the claimed range. 	Bhatnagar does not explicitly teach the first plurality of fibrous layers (first fibrous material) comprises ultra-high molecular weight polyethylene fibers. 	Warren teaches a ballistic panel made of multiple layers of fabric in an inner core made of substantially rigid material and outer surfaces (abstract).  Warren teaches the ballistic panels 22 may be constructed with ultra-high molecular weight polyethylene (UHMWPE) material. UHMWPE is a preferred ballistic material due to a high strength-to-weight ratio, which is 10 to 100 times higher than that of steel and 40% higher than Aramid. UHMWPE is also known as high-modulus polyethylene (HMPE) or high-performance polyethylene (HPE) and is a subset of thermoplastic polyethylene. The load transfer effect of UHMWPE results in a very tough material, with the highest impact strength of any thermoplastic presently made. UHMWPE is highly resistant to corrosive chemicals, with exception of oxidizing acids, has extremely low moisture absorption, has a very low coefficient of friction, is self-lubricating, and is highly resistant to abrasion. UHMWPE's coefficient of friction is significantly lower than that of nylon and acetal, and is comparable to that of Teflon, but UHMWPE has better abrasion resistance than Teflon.  UHMWPE is also odorless, tasteless, and nontoxic (paragraph .
Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive. 	The applicant argued Guertin is not analogous art.  The examiner respectfully disagrees and contends Guertin is analogous art because: (1) Guertin is in the same field of endeavor as the invention, which is an impact resistant helmet; and (2) Guertin is reasonably pertinent to the problem with which the inventor is involved, which is an impact absorbing helmet that protects a wearer of said helmet. 	The applicant argued the claims, as currently amended requiring a total areal density ranging from 0.75 – 1.5 lb/ft2, distinguishes over the prior art because Bhatnagar-337, which was used to reject claim 39, teaches that rifle bullet resistant helmets have a much more significant areal density of 3-5 lb/ft2 and does not teach the newly claimed range.  The examiner respectfully disagrees.  While it is noted that Bhatnagar-337 does teach an areal density of 3-5 lb/ft2, Bhatnagar-337 also identifies 2, and preferably ranging from 3-5 lbs/ft2.  Please see paragraph [0064] from Bhatnagar-337.  Therefore, the so-called requirement of Bhatnagar-337 that the helmet has a more significant areal density of 3-5 lb/ft2 appears to be isolated to a preferred embodiment detailed within Bhatnagar-337.  It has been established that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Please see MPEP § 2123.   	It is additionally noted that the “comprising” transitional phrase is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  In other words, the language found in the claims does not preclude a finding from the prior art where additional components may be found within the article.  Moreover, the total areal density, as argued by the applicant, is a requirement for the combined areal densities of the first fibrous layer, the second fibrous layer, and the foam layer.  This is not a requirement for the entire article, which may have additional layers, as mentioned above with the use of the “comprising” transitional phrase in the claim.  Therefore, the claim does not preclude a helmet from the prior art having an areal density 3-5 lb/ft2, such as the preferred areal density disclosed by Bhatnagar-337, just as long as there exists a total combined areal density as claimed for the analogous components from the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783